DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 09/20/2021 in which claims 1, 9, 17, 22 and 27-28 have been amended, claims 2, 7, 13-15, 18, 20, 23-25 and 29-30 have been canceled, claims 39-40 have been added and entered of record.
Claims 1, 3-6, 8-12, 16-17, 19, 21-22, 26-28 and 31-40 are pending for examination.

Response to Arguments
Applicant’s arguments on pages 13-19 of the Amendment with respect to the amended independent claims 1, 9, 17, 22 and 27-28 have been fully considered and persuasive, therefore the rejections to the claims are withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 8-12, 16-17, 19, 21-22, 26-28 and 31-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention 
Regarding independent claims 1, 9, 17, 22 and 27-28, the prior art does not teach or suggest the claimed invention having “wherein the wireless energy transmission intensity is monitored and obtained by an independent device independent of the wireless energy sending device and the wireless energy receiving device”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 3-6, 8, 10-12, 16, 19, 21, 26 and 31-40, the claims have been found allowable due to their dependencies to claims 1, 9, 17, 22 and 27-28 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836        

/HAL KAPLAN/Primary Examiner, Art Unit 2836